DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendments and arguments filed on April 28, 2022 have been received and entered. Claims 1-2, 4-25 are pending in the instant application.
Election/Restrictions
Applicant’s election of (i) a cell comprising nucleic acid encoding human IgH chain variable region and a mouse IgH constant region and (ii) monoclonal antibody as species for species for second cell and as the source of antigen specific antibody in the reply filed on April 26, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 
Claims 1-2, 4-24 and 25 are under consideration. 
Priority
It is noted that instant application is a continuation of application no 14516461 filed on 10/16/2014, which is continuation of 13416684 filed on March 9, 2012, which is divisional of application no  13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, and is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009. Applicant’s argument that first paragraph of page 14 of the provisional application 61/223960 provides support for the production of subsequent generation was found persuasive. Therefore, the effective filing date for instant claims 1-2, 4-24 and 25 is 07/08/2009.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2021, 02/02/2022 and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Allowable Subject Matter
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, Claim 1 presented to applicant for consideration: 
A method of obtaining an antigen-specific antibody comprising a human IgH variable chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region, and said fragment comprising a human IgH chain variable region, the method comprising:
immunizing a transgenic mouse with said antigen, wherein the germline of said mouse comprises a homozygous chimeric immunoglobulin heavy chain (IgH) locus, 
wherein said homozygous chimeric IgH locus comprises unrearranged human IgH variable region gene segments at a mouse heavy chain IgH locus upstream of an enhancer and a constant (C) region comprising an endogenous CH gene segment; wherein DNA comprising said human variable region gene segments in said chimeric IgH locus is operably joined to said C region; wherein said homozygous chimeric IgH locus comprises in 5' to 3' transcriptional orientation:
unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a human 3 'JH gene segment, 2USSN: 15/383,101 
Supplemental Response to Final Office Action Response filed June 28, 2021 a chimeric J/C intron comprising human JC intronic DNA downstream of said human 3' JH gene segment and mouse JC intronic DNA upstream of said enhancer and said C region, and wherein said mouse JC intronic DNA is truncated relative to mouse JC intronic DNA that is naturally upstream of a mouse Ep enhancer in a wild type mouse genome, and 
said enhancer and said C region, wherein said human 3' JH is less than 1 kb upstream of said mouse intronic DNA, wherein said germline chimeric IgH locus of said transgenic mouse is functional to form rearranged human VH, DH and JH gene segments and to express chimeric immunoglobulin heavy chain polypeptides comprising human VH regions and mouse C regions, and 
wherein said antigen-immunized transgenic mouse produces a plurality of antibodies specific for said antigen comprising a chimeric Ig heavy chain comprising a plurality of human IgH chain variable regions; and wherein the genome of said antigen-immunized  transgenic mouse comprises mouse IgH variable region DNA, and said transgenic mouse is nonfunctional to produce endogenous mouse Ig heavy chain comprising mouse Ig heavy chain variable and constant regions, wherein said transgenic mouse is capable of breeding with another said transgenic mouse to produce subsequent generation mice having in their germline a homozygous IgH locus comprising unrearranged human IgH variable region gene segments positioned upstream of an IgH constant (C) region comprising an endogenous C gene segment of an IgH locus; and wherein said antigen-immunized transgenic mouse comprises a plurality of B cells comprising nucleic acid encoding and expressing chimeric Ig heavy chain comprising human variable and mouse constant regions, and said B cells express antibody specific for said antigen and, comprising chimeric Ig heavy chain;; 
(b) expressing the antibody or antigen binding fragment thereof from a host cell comprising nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody, or comprising nucleic acid encoding said human IgH chain variable region of said fragment, wherein said human IgH chain variable region of said antigen-specific antibody or antigen binding fragment is of a B cell from said mouse, or a hybridoma thereof,

Maintained & New-Claim Rejections - 35 USC § 103 –in modified form 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 11-19, 24  and 25 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO 02/066630; or USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985),  Tamamchi et al (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS).  
Claims interpretation: Claims are interpreted as method that require s single step of expressing the antibody or antigen binding fragment thereof from a first cell, wherein the cell comprising nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody, wherein said human IgH chain variable region of said antigen-specific antibody or antigen binding fragment is produced from a transgenic mouse contacted with said antigen.  To the extent, prior art human IgH chain variable region derived from a transgenic mouse whose genome comprises heavy and light chain loci with human variable regions and mouse constant regions, it is applicable to the rejection. It is emphasized that as discussed supra., subsequent 'wherein' clauses are considered product-by-process limitations, whereby, as discussed above, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region, nor the thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen-binding fragment thereof, comprising the humanIgH chain variable region. 
With respect to claim 1, 12,  Murphy et al a method of producing a human antibody, comprising ...(f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e). It is further disclosed that method of making a human antibody comprising: a) exposing a mouse to antigenic stimulation, such that the mouse produces an antibody against the antigen; wherein said mouse comprising modified heavy and light chain loci with human variable regions and mouse constant regions. For example, the mice may comprise human heavy chain V, D and J gene segments that replace endogenous mouse heavy chain variable region gene segments at an endogenous mouse heavy chain locus and that are linked to an endogenous mouse heavy chain constant region gene to form a hybrid heavy chain locus. The mice may also comprise human light chain V and J gene segments that replace endogenous mouse light chain variable region gene segments at an endogenous mouse light chain locus and that are linked to an endogenous mouse light chain immunoglobulin constant region gene locus to form a hybrid light chain locus. The heavy and light chain loci rearrange during B cell development such that the mouse produces a serum containing an antibody comprising human heavy and light chain immunoglobulin variable regions and mouse heavy and light chain constant regions (see claim 1),  b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody from the cells of transgenic mouse; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody. In another preferred embodiment, wherein said cell described above is a CHO cell (col. 7, lines 45-56 and claims 1-2). Also preferred is a method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col. 7, lines 55-60). Murphy et al teach (b) stimulating an immune response the genetically modified mouse by administering an antigen to the genetically modified mouse; (c)    preparing a hybridoma expressing the hybrid antibody from the genetically modified mouse stimulated with the antigen in step (b); (d)    isolating DNA encoding the human heavy and light chain Immunoglobulin variable regions of the hybrid antibody from the hybridoma of step (c) (see claim 2 of ‘323). Given that Murphy et al disclose replacing part of endogenous mouse IGH locus with human variable region, it would be implicit that expression of endogenous mouse variable and constant region in said mouse would be reduced and/or prevented. Murphy et al disclose a method of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region (pg 43, lines 14-22), the method comprising: expressing the antibody or antigen binding fragment thereof, from a cell, wherein the cell comprises a nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody (page 52, lines 14-26), and wherein said host cell expressing said antibody or antigen-binding fragment thereof from said nucleic acid encoding said human IgH chain variable region, may be, e.g. a CHO cell (page 52, lines 14-19).
This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of Velocimmune mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocimmune technology (see page 74). Murphy et al disclose that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). The transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56). It is further disclosed that VelociGene technology was employed to remove the ~3 mega-base murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74). 
With respect to claims  2 and 18, Murphy teaches that the method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody from the spleen or hybridoma therefrom; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody. In another preferred embodiment, the cell described above is a CHO cell (col. 7, lines 45-56). Murphy continue to method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the  antibody; ... The method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col 7, lines 45-60). This is further shown in Tanamachi  who teaches a method to raise a chimeric antibody of interest in transgenic nonhuman host animal, the method can further comprises isolating from the animal or B cell from the animal , a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human host IgH (page. 20, lines 26-32). Tanamachi disclose DNA encoding the variable region (light or heavy chain) from the chimeric antibody can be obtained by standard molecular biology techniques (e.g., PCR amplification or cDNA cloning using a hybridoma that expresses the antibody of interest) and the DNA can be inserted into an expression vector such that the variable region sequences are operatively linked to a human constant region sequence, as well as to transcriptional and translational control sequences (see page 21, lines 1-6) (limitation of claim 19).
With respect to claim 4 and 25, Murphy discloses that the transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15 and col. 23, lines 5-15 and figure 4). 
With respect to claim 7, Murphy et al teach that the transgenic mouse having a genome comprising entirely human heavy chain variable region loci that would encompass human JH6 operably linked to entirely endogenous mouse constant region loci (see col. 7, lines 13-15). Further, because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact (col. 20, line 49-52, figure 4, also in Stevens page 74 and Tanamachi et al page 6, lines 24-30).
Regarding claims 13-14, Murphy discloses that the production of antibodies to various antigens in nonhuman species initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74).
With respect to claim 16,  Murphy disclose transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all he V segments including gene segments V6-1, VI1-1-1, Vl-2, VI11-2-1, Vl-3, V4-4 and V2-5 gene segments (see col. 8, lines 16-22) (also Stevens page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). 
Regarding claims 17, Murphy et al  teach a  method of replacing, in whole or in part, in a mouse embryonic stem cell, an endogenous immunoglobulin variable region gene locus with its homologous or orthologous human gene locus comprising a) obtaining a large cloned genomic fragment containing, in whole or in part, the homologous or orthologous human gene locus; b) using bacterial homologous recombination to genetically modify the large cloned genomic fragment of (a) to create a large targeting vector for use in the embryonic stem cells; c) introducing the large targeting vector of (b) into embryonic stem cells to replace, in whole or in part, the endogenous immunoglobulin variable gene locus in the cells; wherein steps are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus; wherein the immunoglobulin variable gene locus comprises a locus selected from the group consisting of  a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see claims 7-10). Murphy et al further teaches a method of a method of making a human antibody comprising:  a) exposing the mouse as discussed supra with an antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody;  c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and  e) recovering the antibody, wherein the cell is a CHO cell (see claim 36 of '630). 
Murphy discloses that in situ replacement can be achieved, for example, by “creating an insertion (human variable region gene segments) into the original [mouse IgH] locus” without removing any endogenous mouse IgH DNA (Murphy col. 12, 6-10, ‘323). Such insertion by in situ replacement shifts remaining endogenous mouse variable region DNA upstream of its inserted human IgH variable segments as required by amended claims and new claims. It is emphasized that at least in one embodiment the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA meeting the limitation of the claims. It is relevant to note that  because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompass  inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus.
Murphy differ from claimed invention by not disclosing a chimeric J/C intron comprising in 5’ to 3’ transcriptional order human JC intronic DNA downstream of  said human 3' JH gene segment and mouse JC intronic DNA upstream of said enhancer and said C region,  wherein said human JC intronic DNA is DNA that is naturally contiguous with and downstream of said human 3 'JH gene segment, wherein said mouse JC intronic DNA is DNA that is naturally contiguous with and upstream of a mouse Emu enhancer, and wherein said mouse JC intronic DNA is truncated relative to mouse JC intronic DNA that is naturally contiguous with and upstream of a mouse Emu enhancer in a wild type mouse genome, and (ii) wherein said human 3’-JH is less than 1 kb upstream of said chimeric junction.
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). Lefranc teaches in an Immunoglobulin Facts Book that is a "compendium of the human germline immunoglobulin genes which are used to create the human antibody repertoire" (page 3). The combination of reference differ from claimed invention by not explicitly disclosing chimeric JC intron comprising human JC intron contagious with truncated mouse JC intronic intron. 
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse p switch region and a mouse p constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) (limitation of claim 11).  This is further supported by Morrison who discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region" and further that "[t]he gene sequence between the J Gaining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each" and "[t]he last may be a matter of convenience where there is a convenient restriction site in the intron from the two sources" (col. 3, 11. 52-62). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi to use said mouse to produce antigen specific antibody or antigen binding fragment thereof , with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is noted that at least in one embodiment of Murphy et al it is disclosed that the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA meeting the limitation of the claims. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompass inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using site specific replacement of human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments and Cmu regions because prior art successfully reported targeted strategy to produce transgenic mouse as reported by Murphy, while Tanamachi reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi) to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1,  6-8, 20-21, 23 remain  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985),  Tanamachi et al (W02007/117410, IDS) as applied for claim 1, above and further in view of  and Adams (Genomics. 2005 December; 86 (6):753-8) as evidenced by Retter et al (J Immunol 2007; 179:2419-2427) and  Ravetch et al (Cell, 1981, 27 583-591).
The teaching of Murphy, Stevens, Aguilera, and Tanamachi as evidenced by Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch (see figure 10) who reported the sequence for mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in Murphy must necessarily contain first few nucleotide or 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim.
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tanamachi, Morrison and  Adams to modify the method of isolating a antigen specific antibody  comprising human Ig variable region and a human IgH constant region  using the transgenic homozygous mouse of Murph ywhose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.  One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 12-15 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985),  Tanamachi et al (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS)  as applied above for claim 1, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
The teaching of Murphy, Stevens, Aguilera, and Tanamachi as evidenced by Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing providing a pharmaceutical composition comprising said antigen-specific antibody and a pharmaceutically acceptable carrier or excipient, further comprising providing said antibody or antigen-binding fragment thereof to a human subject, said antigen-specific antibody or antigen binding fragment thereof is a monoclonal antibody, a domain antibody or a neutralizing antibody, or antigen binding fragment thereof.
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies suggesting that the B-cells of transgenic mouse disclosed in Murphy that is exposed to an antigen would inherently express antibody. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be isolated and linked to desirable isotypic constant regions of the heavy chain and light chain. Such an antibody protein may be produced in a cell, such as a CHO cell. Alternatively, DNA encoding the antigen-specific chimeric antibodies or the variable regions of the light and heavy chains may be isolated directly from antigen-specific lymphocytes (see col. 10, lines 7-24).
Regarding claim 14, Stevens et al teach a pharmaceutical composition comprising the antibody or antigen-binding fragment produced by method of and a pharmaceutically acceptable carrier, example 1, claim 4). With respect 15, Stevens teaches that the method comprises administering an antibody or antigen-binding portion thereof, to a human subject suffering from a disorder that is ameliorated by inhibition of hIL-4 or hIL-4/hIL-13 activity (see col. 5, lines 55-58). Regarding claim 16, Stevens et al teach providing an antibody or antigen-binding fragment that specifically binds hIL-4R (see claims and col. 1, lines 56-57).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, and Tanamachi, Morrison and Stevens to produce antigen binding fragment using  transgenic homozygous mouse of Murphy, Stevens, Aguilera, and Tanamachi i by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens (2), with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens (2) successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 10  remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985),  Tanamachi et al (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of Zheng et al (Mol. Cell Biol. 2000, 20,  648-655), Oberdoerffer et al (Nucleic Acids Res. 2003, 31: e140,) as evidenced by Torres and Kuhn, (Laboratory Protocols for Conditional Gene Targeting, 1997, p37-40).  
The teaching of Murphy, Stevens, Aguilera, and Tanamachi as evidenced by Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing using a mouse germline said all or part of mouse heavy chain variable region DNA is away from its native position in an IgH locus and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented and wherein in said mouse germline said  mouse heavy chain variable region DNA is inverted with respect to said heavy chain constant region. 
However, prior to instant invention, it was generally known that a gene sequences may be inactivated by inversion using appropriate lox sites and a site-specific recombinase such as Cre. Zheng et al teach that large segments of the mouse genome could be inverted using Cre technology. Zheng et al teach that Cre-loxP recombination is efficient for substrates of a few centimorgans both in tissue culture and in vivo and that any desired rearrangement can be made with the Cre-loxP system (see page . 654,  last paragraph). 
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence ( see page 2, right column, lines 40 to 45 and Fig. 1b).  It is further disclosed that the VDJ switch cassette is targeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer et al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus, to provide for expression of other VDJ sequences.
Therefore, it would have been obvious to one of ordinary skill in the art to reduce the rearrangement of endogenous VDJ regions with endogenous C regions when producing chimeric antibodies in the transgenic mice by inserting the human VDJ DNA between the mouse constant region and the last, 3'-most human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse lgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success because at the time of the instant invention the ordinary artisan recognized that increasing the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes. The instantly recited inversion is a design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because Oberdoerffer et al explicitly reported that wide-spread
use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 22  remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985),  Tanamachi et al (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of and Jackson Laboratory Recourse Manual, 2007, 1-29, IDS).
The teaching of Murphy, Stevens, Aguilera, and Tanamachi as evidenced by Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing said mouse is capable of breeding with another said transgenic mouse to produce subsequent generation mice. 
However, prior art to instant invention, use of mouse homozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding said mouse with a wild-type female mouse or a female mouse that is homozygous or for the human heavy chain sequence and then subsequently breeding with another homozygous by backcrossing would be routine breeding technique known in art to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see 7-8). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy with Tanamachi, Morrison, Aguilera  and Jackson labs to modify the method of isolating a antigen specific antibody  comprising human Ig variable region and a human IgH constant region  using the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human variable gene segments and , a chimeric JC intron comprises human JC intron contiguous with a truncated mouse JC intron that would be positioned in a region intervening 3’ human J segment and upstream of mouse enhancer  and such would be obvious modification of known method of site specific insertion taught by Tanamachi/Morrison, as matter of design choice, with a reasonable expectation of success, at the time of the instant invention., with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. Further, absent evidence of any unexpected phenotype resulting from the limitation of a chimeric junction, it would be an obvious feature optimization for initiation of recombination and expression for the hybrid Ig locus and rational design choice to in view of teaching of Murphy, Tanamachi and Morrison. Absent evidence of criticality of human JC intron comprising a truncated DNA segment of human DNA naturally-associated and contiguous with and located immediately 3' to a human JH6 segment and a truncated mouse JC intron would merely be a design choice to an artisan particularly since truncated human and/or trancated mouse JC intron is expected to function is same manner as full length human JC.  It is noted that limitation of claim 22 is an intended feature of the mouse capable of breeding with another said mouse and to the extent mouse genotype used in the method appears to be same as one claimed in the instant application, therefore, it must necessarily be capable of breeding with another said mouse as evident from Jackson labs. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success because (i) prior art reported that immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice to produce a mouse that  expresses a human variable region and a mouse constant region in response to antigenic stimulation (see Tanamachi as evident from Morrison col. 2, lines 21-25, col. 5:46 col. 9, lines 44-46, col. 10, 48-51) .  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to argument
	Applicant in part re-iterate and rely on prior argument that have been discussed in previous office action. The arguments in part are substantially the same as those addressed in the prior office action mailed on 10/28/2021.
	Applicant disagree with the rejection arguing Murphy’s teachings of structural and potential functional differences between randomly integrated and non-randomly integrated chimeric IgH constructs, one of skill at the time of the invention could not have predictably extrapolated the effect on the VH repertoire of Tanamachi’s abbreviated construct which is randomly integrated into the mouse genome to the effect of precise replacement of endogenous unrearranged mouse VH gene segments with unrearranged human VH gene segments at the full length endogenous mouse IgH locus, replete with all its control elements. Thus, the one of skill at the time of the invention could reasonably assume that the VH repertoire of mouse taught by Tanamachi may differ from the mouse. Applicant reiterate this is consistent with the expert declarations by Dr, Bradley and Dr. van Dijk. For instance, paragraph 6 of Dr. Bradley's expert declaration under Rule 1.132, referencing the chimeric IgH locus taught by Tanamachi et al. (W02007/117410), states that in his opinion, "...one of skill at the time of the invention could not have extrapolated functional properties of a chimeric IgH locus positioned at the endogenous locus as required by the instant claims, from the functional properties displayed by a randomly integrated multiple copy transgene containing a chimeric IgH locus”. Applicant in part further point to para. 24 of van Dijik’s declaration to further support the arguments. Applicant reiterates that Murphy clearly indicate that the entire mouse JC intron must be present, which is in keeping with the premise of the Murphy application “of replacing, in whole or in part, in a non-human eukaryotic cell, an endogenous immunoglobulin variable region gene locus with a homologous or orthologous human gene locus. Applicant point to figure 4 of the Murphy to argue that shows presence of entire mouse JC intron. Applicant argues that there is no motivation to modify the JC intron DNA disclosed in Murphy by truncating the mouse JC intron of the chimeric IgH locus. Applicant continue to argue that Stevens Fig. 2 appears to disclose a chimeric Ig locus where (5’ to 3’) the human Ig variable region is joined to a fully human JC intron, which in turn is joined to the mouse constant region. This is unlike the structure of the chimeric IgH locus of the mouse taught by Murphy or of Tanamachi or the instantly recited mouse. Morrison’s vector encodes rearranged hunan VDJ gene segments, there is no antibody diversity, at least with respect to the encoded variable domain. In contrast, the constructs of Tanamachi, unlike Morrison, comprise unrearranged VDJ gene segments, and thus are able to produce antibodies having broad specificities and affinities for an antigen (see pages 12-22 of the arguments). Applicants’ arguments have been fully considered, but are not found persuasive.
	In response, it is noted that the Bradley Declaration suggest that all of the mouse JC intron is present in the construct except the 5' most 94 base pairs. Therefore, over 98% of the mouse JC intron is present in the Tanamachi et al. construct. Thus, the declaration conclude that Tanamachi et al. teaches an IgH JC intron in a transgenic mouse that contains 456 base pairs of human DNA downstream of the 3' end of human JH6, the 456 base pairs of human DNA being contiguous with essentially the mouse JC intron. Thus, one of ordinary skill in the art would conclude that Tanamachi et al disclosed a human/mouse chimeric J/C intron. It is unclear from the argument and/or declaration as to how it would be unpredictable to one of ordinary skill in the art to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because Tanamachi teaches random integration, while Murphy disclosed a IgH locus at the endogenous IgH mouse locus.  Both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. In fact, this concept was known several decades back as evident from the teaching of Wagner et al who successfully demonstrated the ability of the ordinary artisan to express human IgH V, D, and J gene segments from a chimeric mouse IgH locus comprising a human/mouse chimeric JC intron. It is further disclosed in prior art that the distance between the 3 '-most JH gene segment to the truncated mouse intron sequence is essentially about 1kb (Wagner et al, Nucleic Acids Res. 22(8): 1389-1393, 1994; Figure 1, cited as evidence without relying on the rejection). In the instant case, Murphy et al, Tanamachi et al and Wagner et al each successfully demonstrated the ability to express one or more unrearranged human IgH V gene segments, one or more unrearranged human IgH D gene segments, and one or more unrearranged human IgH J gene segments in transgenic mice, whereby said human IgH V, D, and J gene segments are present in an endogenous mouse IgH locus.
In response to applicant’s argument pertaining to "truncated JC intron ", it is emphasized that the phrase reasonably encompasses a single or few nucleotide differences. Neither the instant application, nor the prior art provide evidence that the loss of a single or few nucleotides in the mouse JC intron necessarily and predictably changes the resulting structure or affect the resulting phenotype of the mouse. One of ordinary skill in the art would recognize the technical concept that a human/mouse chimeric J/C intron that may be created so as to join human IgH V, D, and IgK VJ region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH/IgK constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al as agued by applicant ), entirely human (Stevens, as argued by applicant) or truncated mouse JC intron (Tanamachi et al or Morrison). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07. This further emphasizes the scientific irrelevance of the chimeric comprising truncated mouse J/C intron feature.
 In response to applicant’s argument relying on figure 4 of Murphy to illustrate precise insertion of human VDJ DNA into the mouse immuno-globulin locus region at a single position immediately adjacent to the mouse J segments, it is emphasized that “immediately adjacent” in Murphy is not understood as requiring nucleotide level precision so that the J/C intron of Murphy includes each and every nucleotide of the mouse J/C intron. In fact, Murphy does not exclude or discredit the presence of human intronic DNA in the LTVEC1 construct or its mice, and nowhere teach or suggest that the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1 or its mice. The phrase “immediately adjacent to” in the disclosure of Murphy refers to the homology arms of the targeting vector without specifically addressing whether or not human intronic DNA is present. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Examiner in part would agree that Murphy do not explicitly disclose that human intronic DNA is included in the chimeric JC intron. However, a “large human insert” of LTVEC1 contained the “entire human DJ region” would suggest one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH/Igk locus of Murphy’s mice, included at least some human intronic DNA to ensure that “entire [human] DJ region” is included as suggested by Murphy. One of ordinary skill in the art among many possibilities to construct the targeting vector could have pursued the option to include human DNA downstream of the 3' human JH gene segment so as to avoid the possibility of not including nucleotides adjacent to the 3ꞌ human J gene segment, which might be functionally important. Therefore, one of ordinary skill in the art would not have cleaved right next to the 3ꞌ JH/k gene segment when excising the human IgH VDJ/Igk VJ kappa region from a human chromosome, but rather would have placed downstream of the 3' human JH gene segment in the human J/C. Absent evidence of any unexpected result from the chimeric junction between human and mouse intronic DNA (extent of truncated mouse and human JC intron) having any effect on the functional properties. The requirement that the chimeric junction be located at a position of less than 1 kb downstream of the 3' human JH gene segment is thus merely a design choice that would have been well-known and readily available to an artisan. Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Furthermore, one of ordinary skill in the art would recognize that there are only two options when creating a chimeric human/ mouse JC intron, to wit, the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH/JK gene segments into the transgenic IgH/IgK locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. As evidenced by both Murphy et al and Tanamachi et al, the human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) or a human/mouse chimeric J/C intron (Tanamachi et al) were both recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides.
The human/mouse chimeric intron recited in the claims merely requires but a single nucleotide of human origin. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257,261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."ld.
Applicant has provided no objective evidence that the presence a single nucleotide, e.g. adenosine (a), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin".
	Applicant arguments that the repertoire of V regions of the instant claims differs from that taught by prior art of Murphy is not found persuasive because evidence on record fails to disclose that the repertoire of V regions of the instant claims differs from Murphy et al because of chimeric human/mouse JC intron comprising a truncated mouse IgH JC intron. In fact, the repertoire of V regions appears to be predicated solely upon the presence of the human IgH V, D, and J gene segments.
	On pages 23-28 and 34 of the applicant’s argument, applicant re-iterate and rely on their previous arguments that have been discussed above. The arguments in part are substantially the same as those addressed in foregoing response.
	On pages 28-33, applicant sought clarification with respect to of the motivation for “seeking to increase the distance between genes and the fact that the recombination in a modified immunoglobulin locus would favor proximal genes.  Applicant’s data in Figures 35 and 36 show no favoritism or correlation between 5’-3’ chromosomal orientation position of a D or J gene segment and its frequency in RNA transcripts of chimeric mice at the IgH locus and the Ig« locus. Applicant notes that the instant claims are not product by process claims and do not recite CRE/loxP. Applicant argues that figure 11A appear to show the addition of an additional “exon 2” and therefore does not appear analogous to the instant claims requiring inversion of endogenous mouse DNA, but not requiring duplication also. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response, it is noted that among various embodiments, Murphy also teach that “[t]he region [of the mouse immunoglobulin heavy chain locus] to be modified and replaced…can range from zero nucleotides in length (creating an insertion into the original locus) to many tens of kilobases (creating a deletion and/or a replacement of the original locus).” Id., 27:1-5. When zero nucleotides of mouse immunoglobulin heavy chain locus DNA are removed, in situ replacement involves only insertion of human variable region gene segments. It is emphasized that the insertion of human variable region gene segments at the site previously occupied by the mouse variable region sequences will inevitably shift the position of remaining endogenous mouse variable region DNA relative to the endogenous mouse constant region DNA. The teaching of insertion of human variable region gene segments at the site previously occupied by the mouse variable region sequences will inevitably shift the position of remaining endogenous mouse variable region DNA relative to the endogenous mouse constant region DNA. Oberdoerffer et al taught the unidirectional inversion of a mouse V DJ sequence to switch to expression of a different mouse VDJ sequence (pg 2, coL 2, Results: Figure 1). The VDJ switch cassette is targeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Thus, Oberdoerffer is applied in present context to the extent the reference teaches the use of inversion as a means of inactivating VDJ sequences at a host IgH locus. to provide for expression of other VDJ sequences. One of ordinary skill in the art would be motivated to do so because Oberdoerffer et al explicitly reported that wide-spread use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place.
	On pages 35-37 of the applicant’s argument, applicant argue that Murphy does not teach a transgenic mouse homozygous at the IgH locus, as claimed, that is capable of breeding with a said transgenic mouse to produce subsequent generation mice. As acknowledged by Macdonald (US 20120322108), mice generated by the method described in Murphy "lack the ability to express any functional ADAM6 protein, and exhibit a defect in the ability of the mice to mate and to generate offspring" (US 20120322108, at paragraph [0208]). This limitation is consistent with the previous allowance and disclosure of the specification and declaration filed by Dr. Friedrich (see sections 9-11 of declaration of record, figure 21) as a “mouse that is fertile and produce subsequent litters without affecting fertility or fecundity in that the average litter size is the same within statistical significance for chimeric loci containing different numbers of human V gene segments”. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response, applicant should note that claimed method steps do not require mating a mouse homozygous for the IgH loci with another mouse homozygous for the IgH as argued by the applicant. As noted above, claims merely recite a single method step of expressing an antibody or antigen binding fragment thereof from a host cell comprising nucleic acid encoding said human IgH chain variable region and human IgH chain constant region of said antibody, wherein said human IgH chain variable region is of a transgenic mouse contacted with said antigen. The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, as discussed above, the recitation of a process limitation in the claims. The method as such do not require breeding limitation. Further, in the previous office action provided evidence as summarized the reference of Voronina et al (Biology of Reproduction 100(3): 686-696, 2019, IDS cited as pertinent art without relying on rejection), who teaches "generating Adam6-deficient (Adam6-/-) mouse lines" (page 687, col. I), showing homozygous breeding line, and thus necessarily fertile and "functional to breed to another said mouse to produce progeny" in absence of ADAM6.. Additionally, the claims are directed to methods of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human IgH variable (V) region and a human IgH constant (C) region, the method comprising the positively recited step of "expressing said antibody ... from a cell" (Claim 238, 298 and 328). The human IgH variable (V) region having originated from the human/mouse chimeric IgH locus of Murphy et al is structurally indistinguishable from the instant claims. Applicant's argument evidences that antigen specific antibody or antigen binding fragment thereof, comprising a human IgH variable (V) region and a human IgH constant (C) region thus-obtained from per the method of Murphy et al is structurally indistinguishable from the claims which is now claimed. There is no evidence and/or argument on record that establish distinction of human IgH chain variable region and said human IgH/IgK chain variable region from the transgenic mouse contacted with an antigen as disclosed in Murphy to one disclosed in the instant application. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claims require method of mating a mouse homozygous for the IgH (and Igk) loci with another mouse homozygous for the IgH (and Igk loci), express any functional ADAM6 protein, male mouse or female) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (supra). Thus, the cDNA of Murphy et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited nucleic acid encoding the human IgH variable region.
	On pages 38-40 of the applicant’s argument, applicant argues the method claims are not product by process claims. Applicant argues that Murphy nor any other reference teach all the limitation of the claims. Applicant argues that the method is novel and non-obvious. In this case, the method steps comprise the instantly recited transgenic mouse which has been contacted with an antigen and which comprises a human/mouse chimeric IgH locus comprising the recited chimeric J/C intron. Consequently, the recited mouse is profoundly material to the patentability of the instantly recited method claims directed to the expression of antigen specific antibody. The structure of the chimeric Ig loci of the mouse recited in the claims plays a critical role in determining the repertoire of antibodies generated in the instant methods. The structure of the chimeric IgH locus as well as its composite human variable region gene segments can play a role in its relative degree of expression, frequency of rearrangement, preferential rearrangement to other variable region gene segments preferential amount of junctional diversity (N region addition, P region addition, nucleotide deletion, etc.,) and also subsequent somatic hypermutation by virtue of the “compatibility” of its rearranged nucleotide sequence to the enzymes involved which produces diversity by converting cytosine to uracil within the immunoglobulin loci. Applicant assert that given the structural differences between the chimeric IgH locus of the mouse taught by Murphy and the mouse of the instant claims, one of skill at the time of the invention could not have reliably predicted that the repertoire of rearranged human VDJ regions of the mouse taught by Murphy and the mouse of the instant claims would not differ. Applicant argues that the genome of the mouse disclosed in Murphy could NOT be interpreted as “chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide)’, as asserted by the Office Action. Applicants’ arguments have been fully considered, but are not found persuasive.
	Applicant re-iterate and rely on their previous arguments. The arguments in part are substantially the same as those addressed in foregoing response on pages 18-20 of this office action.
	In response, Applicant fails to provide a clear, precise, and explicit structure/function nexus regarding human V region repertoire achieved per a single human V gene segment, a single D gene segment, and a single J gene segment as embraced by the breadth of the independent claim 1, as compared to the human V region repertoire achieved by Murphy et al. The  instantly recited human/mouse chimeric intron merely requires a single or few nucleotides of human origin. As acknowledged by applicant and to those skill in the art that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical. Therefore, analyzing the genome of mouse disclosed in Murphy, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Further, applicant should note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). The claims as such do not require any specific truncation and/or sequence that are critical to the resulting outcome. Applicant has provided no objective evidence that the presence a single nucleotide of adenosine (A), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single adenosine (A) nucleotide of "mouse origin". Likewise, Applicant has not provided objective evidence that the presence/absence of few nucleotide (single or dinucleotide) motif of "human origin" at the human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide Murphy et al and the van Dijk Declaration both emphasize  to the requirement by Murphy to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". 
	The instantly claimed methods are directed to the production of an enormous genus of structurally undisclosed antigen specific antibodies or antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region having an enormous range of low to high binding affinities for their corresponding enormous genus, essentially universe, of structurally undisclosed antigens. Applicant has provided no objective evidence that the presence/absence of a single, of few nucleotide motif of "human origin", of "mouse origin", or a specific combination of human and mouse nucleotides at the human/mouse junction in the J/C intron that is/are a critical feature of, necessarily and absolutely changes the structural and functional properties of the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region of the instantly claimed invention
	As stated in previous office action, instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated that encompass only be missing a single nucleotide from the mouse JC intron. The transgenic mouse of instant invention, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Examiner‘s note:. 
Applicant is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.
Maintained & New-Double Patenting
Claims 1-2, 4-25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  
Claims 1-2, 4-25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 357 of copending Application No. 13310431. 
Claims 1-2, 4-25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177(Application No. 13416684). 
Claims 1-2, 4-25 remain  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 15-16, 19, 23-25 of copending Application No. 14056434.  
Claims 1-2, 4-25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405.  
Claims 1-2, 4-25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26, 47-52 of copending Application No. 14040427.  
Claims 1-2, 4-25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9505827. 
Claims 1-2, 4-25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of copending Application No. 14137902 (US Patent no 9434782).  
Claims 1-2, 4-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of USP 9504236. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘236.
Claims 1-2, 4-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of USP 10064398. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘398.
Claims 1-2, 4-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of USP 10165763. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘763.
Claims 1-2, 4-25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188.  
Claims 1-2, 4-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 1-2, 4-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-14, 16-22 of copending Application No. 14056700. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse that is specifically used in the method of 700.
Claims 1-2, 4-25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969.
Claims 1-2, 4-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9788534.. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘534.
Claims 1-2, 4-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No.
15385348. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-2, 4-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No.
15385372 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimericimmuno-globulin (Ig) locus.
Claims 1-2, 4-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No.
16870413. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-2, 4-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 25-28 of copending Application No. 15369595. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims1-2, 4-25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353.  
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus, the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MORRISON S.L., et al. “Vectors and Approaches for the Eukaryotic Expression of Antibodies and Antibody Fusion Proteins” Antibody Engineering, 2nd Edition, Chapter 9, Edited by Carl A. K., Borrebaeck NY Oxford; Oxford University Press, 1995, 31 pages.
Green (J. Immunol. Methods 231: 11-23, 1999; IDS) teaches  transgenic mouse encoding human IgH loci comprising human IgH variable (V) region gene segments, human IgH D gene segments, and human IgH J gene segments (Figure 2) naturally produce a large panel of antigen specific antibodies specific for said antigen (Abstract).
Voronina et al (Biology of Reproduction 100(3): 686-696, 2019, IDS) teaches generating Adam6-deficient (Adam6-/-) mouse lines" (page 687, col. 1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R. Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632